Citation Nr: 1000398	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  03-35 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a liver condition.  

2.  Entitlement to service connection for a left knee 
condition, to include as secondary to a service-connected 
left ankle condition.    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1982 to 
December 1996.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  The Veteran subsequently moved and 
jurisdiction of his claim was transferred to the Department 
of Veterans Affairs RO in Nashville, Tennessee, where it 
currently resides.  

In July 2007, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington, D.C. for 
additional development.  The action specified in the July 
2007 Remand completed, the matter has been properly returned 
to the Board for appellate consideration.  See Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran does not have a current liver disability.  

2.  The Veteran's left knee disability was permanently 
aggravated by his active service, to include his service-
connected left ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
liver disability have not been met.  38 U.S.C.A.  §§ 1110, 
1112 (West 2002 & Supp. 2007); 38 C.F.R.  §§ 3.102, 3.303 
(2009).  

2.  The criteria for entitlement to service connection for a 
left knee disability have been met.  38 U.S.C.A.  §§ 1110, 
1112 (West 2002 & Supp. 2007); 38 C.F.R.  §§ 3.102, 3.303, 
3.310 (2009).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310 (2009).  Similarly, any increase in 
severity of a non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
non-service-connected disease, will be service-connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the non-service-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.

In cases of aggravation of a veteran's non-service-connected 
disability by a service-connected disability, the veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2009).  

Here, the Veteran is seeking entitlement to service 
connection for a liver disability and a left knee disability.  


Liver Disability

Service treatment records reveal notations of elevated liver 
function tests (LFTs) and elevated alanine aminotransferase 
tests (ALTs) in April 1994, April 1995, and September 1996.  
In addition, a Physical Evaluation Board (PEB) report dated 
October 1996 records elevated LFTs.  However, all in-service 
hepatitis tests were negative, and military medical personnel 
were unable to render an explanation or diagnosis for the 
abnormal liver tests.  

Post-service, private Tucker Clinic records dated in 2000 
note diarrhea, abdominal pain, and elevated LFTs.  A February 
2000 ultrasound of the liver revealed "[S]evere increased 
echogenicity which is patchy in its distribution throughout 
the liver."  Still, no diagnosis was rendered.  The May 2004 
VA examiner recorded elevated LFTs, but again no diagnosis.  

In August 2008, the Veteran was afforded another VA 
examination in an attempt to clarify whether the Veteran 
suffers from a current liver disability, and if so, whether 
his current disability is related to service.  

After reviewing the Veteran's claim folder and laboratory 
results, as well as performing a physical examination of the 
Veteran, the examiner concluded that there is no evidence at 
this time of acute or chronic liver disease.  She also noted 
that the Veteran had by his own admission been asymptomatic 
since his last work up for liver disease, providing evidence 
against this claim.  

Under 38 U.S.C.A. § 1131, a claimant must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998).  Here, despite a long history of 
abnormal LFTs, the Veteran has not presented any medical 
evidence that he suffers from a presently existing liver 
disability.  

For the above reasons, the Board finds that service 
connection for a liver disability is not warranted.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2009).

Left Knee Disability

For purposes of establishing service connection under 
38 U.S.C.A. § 1110, every veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2006).  Only such conditions as recorded on 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

The Veteran and his representative contend that the Veteran's 
current left knee problems represent aggravation of a 
condition that existed prior to service, or are secondary to 
his service-connected left ankle disability.  

Upon induction in 1982, it was noted that the Veteran was 
status post ACL (anterior cruciate ligament) and medial 
meniscectomy surgery of the left knee performed prior to 
service in October 1980.  

The Veteran required this surgery prior to service due to 
torn left knee ligaments sustained while playing football.  
Consequently, it is clear the Veteran had a left knee 
disorder that was noted prior to entry into military service.  

Since a left knee condition was noted upon enlistment, the 
Veteran is not entitled to the presumption of soundness.  
Thus, the central issue in the case is whether a preexisting 
left knee condition was aggravated by service.  See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

During service, the Veteran complained of left knee pain in 
April 1987, June 1990, July 1994, April 1995, August 1995, 
March 1996, and upon separation in August 1996.  Diagnoses 
included patella-femoral syndrome, possible degenerative 
joint disease, chronic left knee pain, and several left knee 
strains.  Of note is an April 1995 periodic examination that 
recorded painful knees due to his service-connected left 
ankle disability, for which he underwent surgery in January 
1994.  

Significantly, upon separation, an October 1996 Physical 
Evaluation Board (PEB) report also noted chronic knee pain 
secondary to pre-service ACL reconstructive surgery.  More 
recently, at a VA examination in May 2004, the Veteran was 
diagnosed with left knee arthritis by X-ray.  

In August 2008, the Veteran was afforded another VA 
examination of his left knee.  At the examination, the 
Veteran reported that he did not have any significant 
problems with his knee until after he injured his left ankle 
in 1994.  Following the examination and a review of the 
claims folder, the examiner concluded that the Veteran's left 
knee "was certainly aggravated by the ankle fracture as well 
as some minor aggravation by the service itself."

While the examiner provides no real rationale for this 
conclusion, when considered in light of the Veteran's 
multiple knee strains and complaints of chronic knee pain 
during service, which increased in frequency after 1994, as 
well as his own testimony that his left knee disability 
worsened following his left ankle injury in 1994, the Board 
finds that the evidence is at least in equipoise as to 
whether the Veteran's pre-existing left knee disability was 
aggravated by the Veteran's military service, including his 
service connected left ankle disability.  Accordingly, 
entitlement to service connection for a left knee disability 
must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

The nature and extent of the aggravation caused by either 
service and/or the left ankle disability is not before the 
Board at this time. 

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the duty to notify was satisfied by a letter sent to 
the Veteran in July 2007.  This letter informed the Veteran 
of what evidence was required to substantiate his claim, as 
well as VA and the Veteran's respective duties for obtaining 
evidence.  The Veteran was also informed of how VA assigns 
disability ratings and effective dates.  

However, this notice was not provided to the Veteran prior to 
the initial unfavorable decision on the claim by the RO.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).

Although the July 2007 notice letter not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a supplemental statement of the case 
issued in November 2009.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  

The RO has obtained the Veteran's service treatment records, 
as well as VA and private treatment records.  The Veteran was 
also afforded multiple VA examinations in May 2004 and August 
2008.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for a liver disability is 
denied.  

Entitlement to service connection for a left knee disability 
is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


